The State of




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 4, 2015

                                        No. 04-15-00226-CR

                         Arturo Rosales AKA Artemio Rosales-AYALA,
                                          Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR1785
                          Honorable Jefferson Moore, Judge Presiding

                                           ORDER
        Appellant Arturo Rosales’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw to
Rosales and explained his rights to review the record, file a pro se brief, and file a pro se petition
for discretionary review if this court determines the appeal is frivolous. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter advised appellant to file a
motion in this court within ten days if he wished to review the appellate record, and counsel
enclosed a form motion for this purpose. See id. No timely request for record was filed in this
court.

        If appellant desires to file a pro se brief, we order that he do so on or before October 5,
2015.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988) (holding that a motion to withdraw should not be ruled on before appellate
court independently reviews the record to determine whether counsel’s evaluation that the appeal
is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008)
(same); see also Kelly, 436 S.W.3d at 319 (appointed counsel’s duties of representation do not
cease when he files a motion to withdraw; counsel must continue to “act with competence,
commitment and dedication to the interest of the client” until the court of appeals grants the
motion). Accordingly, no new attorney will be appointed for appellant at this time.

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court